IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-67,697-05


EX PARTE CHESTER KENNEDY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-1325-06-C
IN THE 114TH DISTRICT COURT FROM SMITH COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and a jury
sentenced Applicant to ten years' imprisonment.  The Twelfth Court of Appeals affirmed his
conviction and sentence.  Kennedy v. State, No. 12-11-0325-CR (Tex. App.-Tyler, December 23,
2009).  
	After a live hearing, the trial court signed findings of fact and conclusions of law that were
based on the record and the testimony at the writ hearing.  The trial court recommended that relief
be denied.
	This Court does not adopt the trial court's conclusion of law number 10(a).  Based on the trial
court's other findings of fact and conclusions of law, as well as this Court's independent review of
the entire record, we deny relief.

Filed: August 21, 2013
Do not publish